Turney, Ch. J.
“If for any cause, in the opinion of the Court deemed sufficient, it shall be *502impracticable or inconvenient for an}- Court to bold its sessions at the court-house, or place designated by law, it shall be lawful for the Court to bold its session, or any part thereof, at any room within the limits of the county town; and all its proceedings at such place, whether in civil or criminal cases, shall be as valid as if done at the court-house.” „Code (M. & V.), §4870.
At the time of the commission of the perjury charged, and of the finding of the indictment, the court-house was undergoing repairs. The Court deemed it iriipraeticable and inconvenient to hold its sessions therein, and by the consent and permission of the authorized agents of the United States Government the Circuit Court held its session in a room of the custom-house, a building within the limits of the city of Jackson, the county town of Madison County, and within a few yards of the court-house.
On a trial before that Court of a case cognizable only in the State Courts for the County of Madison, the plaintiff in error was guilty of the crime of perjury, and was indicted by the grand jury for the county then holding its session as a part of said Court in the same building. On conviction, the-prisoner moved an arrest of judgment on the ground that, by the cession Act of the Legislature of 1888, the Federal Government has exclusive jurisdiction over the grounds, buildings, etc., and that such jurisdiction embraces all crimes committed on the premises.
*503As a general proposition that is certainly true, but if by the law of the State a Court is authorized to occupy a room other than the court-house, and the Eecleral Government, as it may certainly do, loans to the State Court a room or rooms in its building, it, for the time of such loaning, makes a partial surrender of its right of occupancy, and recognizes the right of the State to be there in a judicial capacity for the dispatch of the public business. Will the courtesy of one government to another absorb the jurisdiction of the latter?
The jurisdiction of Federal Courts over crimes and misdemeanors is purely statutoi’y. The laws of the State create and punish offenses which are not provided for in Federal legislation. Must such offenses escape correction simply because committed on Federal property, although detrimental to good order and morality ?
The crime of perjury in this instance was, if an offense at all, one solely against the State. There is in it nothing of which a Federal Court can take cognizance. If the State Courts cannot treat and punish it as a crime, it goes for nothing. If it goes for nothing, it must follow that it was not committed in a Court.
We must reach to the extent of holding that the organization of the Court in the rooms it occupied by the courtesy of the general government was a nullity, and, as a consequence, all its proceedings in all matters civil and criminal are ah-*504solutely void, and any officer who executes or attempts to execute process awarded by judgments or decrees of that Court is a trespasser.
If -a State Court may not, by the concurrent consent of State and Federal authority, occupy, as a Court, rooms in the custom-house, then in its attempt to do so it was a wrong-doer as to all litigants whose rights it assumed to pass upon.
It was without the pale of all protection by the laws of the State, and a helpless subject of every contempt possible to be offered it.
If it is holden that the State Court lost its jurisdiction in going there, in a criminal proceeding, it must result in holding also that the State and Federal Governments cannot only not contract with each other, but, further, that they may not extend courtesies one to the other.
The law, as we see, authorizes the Court to occupy rooms away from the court-house. There is no restriction in the permission.
The Court is left to select the rooms and make its terms. It may arrange with any person, then why not with the United States Government, the owner of the fee with the absolute right of disposal ?
The broad jurisdiction over and within the public grounds and buildings ceded to the United States is for its own protection, and so long as the power to protect is preserved there is no violation of the cession Act.
The terms in which the purposes of the Act *505and tlie intentions of tlie United States Government are expressed, convey the single suggestion of security against trespass and its varying results, and were not intended to isolate the State from the Federal Government, or vice versa.
There must be lawlessness attending the act of presence on the premises’ before jurisdiction for security is invoked for the action of the Federal Courts. In the kindness extended by the one and accepted by the other Government in this instance, there is neither moral nor legal wrong; no rights endangered. The jurisdiction of' the United States has in nowise been interrupted.
In coming to this conclusion we have not been unmindful of the decisions of the Supreme Court (114 U. S. R. and other Federal Court decisions) on the question of jurisdiction. We do not dissent from the principles they announce; but we think they are not applicable to the peculiar facts of this ease. In none of them has consent been given to occupancy by the State; in none of them has the crime committed grown out of proceedings before a tribunal authorized to act therein, and recognized by both State and Federal Governments as a constitutional department; there was no comity to be recognized between sovereigns.
Judgment affirmed.
Judges Lurton aud Snodgrass dissent.